Conviction is for the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
The State objects to the consideration of the case on its merits for the reason that the purported recognizance is not sufficient to give this court jurisdiction. The recognizance found in the record seems to have followed the statute relating to recognizance preliminary to trial. On appeal the recognizance should show that the appellant has been convicted. The one before us states that he was charged with an offense but makes no mention of the conviction. The form and substance of a recognizance are statutory and are set out in Articles 902 and 903 of the Code of Crim. Procedure. The State's motion to dismiss must therefore be sustained.
The appeal is dismissed.
Dismissed.